     Case 2:20-cv-01480-MJP Document 22-1 Filed 10/26/20 Page 1 of 6




EXHIBIT A
(dockets -- printout from online search of public records
in Leon County, Florida)
2nd Judicial Circuit: Web Interface v1.0.1                                           https://judicial.clerk.leon.fl.us/process.asp?report=full_view&caseid=29...
                               Case 2:20-cv-01480-MJP Document 22-1 Filed 10/26/20 Page 2 of 6

                     Leon County Clerk of Courts Secure Web Access
                                                                                             Hosted By The Leon County Clerk of Courts

          Navigation          Notes      Calendar       File Requests        Print   Help


          Full Case View                                                                                                                      Previous Page


           37 2020 CF 000824 A - STATE OF FLORIDA vs SPIVAK, RIVKA B

           Charges:



          Parties with active Attorneys
          Party                 Party                     Attorney
                 Party                       Attorney
          Status                Code                      Status
                    SPIVAK,                  ETHAN
                                DEFENDANT                 ACTIVE
                    RIVKA B                  ANDREW WAY
                    STATE,      PLAINTIFF    MISD. DIV. 3 ACTIVE



                                                         Top of Page

              Parties with inactive Attorneys
              Party              Party                  Attorney
                         Party               Attorney
              Status             Code                   Status

                                                           Top of Page




          Action Dscr                   Open/Reopen Status               Open/Reopen Date            Disposition        Disposition Date       Judge
          AGGRAVATED STALKING           CAPIAS
                                                                                                                                            Top of Page


          Charge       Action                                               Plea             Decision        Court          Charge
                                      Description                                     Plea                                                     Citation
          #            Code                                                 Date             Date            Action         Disposition
                                      CONTEMPT OF COURT VIOL INJUNCTION
          1            784.0487 4A
                                      STALKING
                                                                                                                                            Top of Page


          Judges Appearing on Case
          Last Name        First Name                     Date Assigned                Current Assigned Judge                             Source

                                                                                                                                            Top of Page




                                              CLICK HERE TO VIEW ALL AVAILABLE IMAGES ON THIS CASE.
                                  DOCKET TABLE HEADERS ARE SORTABLE. CLICK FOR ASCENDING, AGAIN FOR DESCENDING ORDER
                                            Source Table Abbreviations: BM = Benchmark; JIS = Justice Informations System
                                                                       Image Icon Definitions:
                    Available to all users
                    Awaiting Redaction: Temporarily available only to Attorney of Record and certain Agencies
                    Confidential Document: Only available to Attorney of Record and certain Agencies




1 of 2                                                                                                                                       10/24/2020, 6:00 PM
2nd Judicial Circuit: Web Interface v1.0.1                                          https://judicial.clerk.leon.fl.us/process.asp?report=full_view&caseid=29...
                            Case 2:20-cv-01480-MJP Document 22-1 Filed 10/26/20 Page 3 of 6

          Docket                                                                                             OR       OR     Action Finalized
                      CCISSeqNbr   Docket Code          ECertify      Docket Text                                                             Source
          Date                                                                                               Book     Page   Date
          3/13/2020        1       CERT      ‹‹-Req $                 CERTIFIED FROM CASE: 2019MM2919A1                                         JIS
          3/13/2020                CCHG                                COURT CHARGE LITERAL ENTERED
                           2                                                                                                                    JIS
                                                                       VIOLATION OF STALKING INJUNCTION
          3/13/2020                CCHG                                COURT CHARGE LITERAL ENTERED
                           4                                                                                                                    JIS
                                                                       AGGRAVATED STALKING
          3/13/2020                INFO                     ‹‹-Req   $ INFORMATION FILED AGGRAVATED
                           5                                                                                                                    JIS
                                                                       STALKING
          3/13/2020                TRAP                     ‹‹-Req   $ TRANSFER PAPERWORK FROM ORIGINATING
                           6                                                                                                                    JIS
                                                                       DIVISION
                                                                                                                                        Top of Page


          Event             Date             Start            Location                   Judge               Result            Source

                                                                                                                                        Top of Page


          Docket Application                                            Owed              Paid            Dismissed                     Due

                                                                                                                                        Top of Page


          Restitution
          LastOrBusinessName Firstname RestitutionID RestitutionType RestitutionAmount AmountPaid AmountOutstanding

                                                                                                                                        Top of Page




2 of 2                                                                                                                                    10/24/2020, 6:00 PM
2nd Judicial Circuit: Web Interface v1.0.1                                               https://judicial.clerk.leon.fl.us/process.asp?report=full_view&caseid=29...
                                Case 2:20-cv-01480-MJP Document 22-1 Filed 10/26/20 Page 4 of 6

                     Leon County Clerk of Courts Secure Web Access
                                                                                                  Hosted By The Leon County Clerk of Courts

          Navigation         Notes          Calendar       File Requests       Print      Help


          Full Case View                                                                                                                                Previous Page


           37 2019 MM 002919 A - STATE OF FLORIDA vs SPIVAK, RIVKA B

           Charges:



          Parties with active Attorneys
          Party                 Party                       Attorney
                 Party                      Attorney
          Status                Code                        Status
                    STATE,      PLAINTIFF MISD. DIV. 3      ACTIVE



                                                           Top of Page

              Parties with inactive Attorneys
              Party               Party                      Attorney
                     Party                      Attorney
              Status              Code                       Status
                      SPIVAK,                   ETHAN
                                  DEFENDANT                INACTIVE
                      RIVKA B                   ANDREW WAY

                                                             Top of Page




          Action Dscr                                Open/Reopen Status            Open/Reopen Date            Disposition       Disposition Date         Judge
          VIOLATION OF STALKING INJUNCTION           DISPOSED                      3/16/2020 4:00:02 PM        NOLLE PROSSED     3/16/2020 4:00:02 PM     SMITH
                                                                                                                                                   Top of Page


          Charge       Action                                                 Plea                                Court          Charge
                                         Description                                     Plea Decision Date                                              Citation
          #            Code                                                   Date                                Action         Disposition
                                         CONTEMPT OF COURT VIOL INJUNCTION                     3/16/2020 4:00:02 NOLLE
          1            784.0487 4A                                                                                               NOLP
                                         STALKING                                              PM                PROSSED
                                                                                                                                                   Top of Page


          Judges Appearing on Case
          Last Name        First Name                       Date Assigned                     Current Assigned Judge                              Source
          SMITH                      J                      11/7/2019 1:21:55 AM              Y                                                   JIS

                                                                                                                                                   Top of Page




                                               CLICK HERE TO VIEW ALL AVAILABLE IMAGES ON THIS CASE.
                                   DOCKET TABLE HEADERS ARE SORTABLE. CLICK FOR ASCENDING, AGAIN FOR DESCENDING ORDER
                                              Source Table Abbreviations: BM = Benchmark; JIS = Justice Informations System
                                                                         Image Icon Definitions:
                    Available to all users
                    Awaiting Redaction: Temporarily available only to Attorney of Record and certain Agencies
                    Confidential Document: Only available to Attorney of Record and certain Agencies




1 of 3                                                                                                                                                  10/24/2020, 6:18 PM
2nd Judicial Circuit: Web Interface v1.0.1                                              https://judicial.clerk.leon.fl.us/process.asp?report=full_view&caseid=29...
                                Case 2:20-cv-01480-MJP Document 22-1 Filed 10/26/20 Page 5 of 6

                                                                                                                                       Action
          Docket                                                                                                         OR     OR
                       CCISSeqNbr   Docket Code           ECertify      Docket Text                                                    Finalized     Source
          Date                                                                                                           Book   Page
                                                                                                                                       Date
          11/7/2019         2       BondPostedCA              ‹‹-Req $ CASH BOND 170026 POSTED $500.00                                                   BM
          11/7/2019                 OVAR                                 ON-VIEW ARREST CONTEMPT OF COURT VIOL
                            1                                                                                                                            JIS
                                                                         INJUNCTION STALKING
          11/7/2019         2       BAMT                                 BOND AMOUNT SET: BOND AMOUNT: 500                                               JIS
          11/7/2019                 BOIN                                 BOOKING INFORMATION BOOKING INFORMATION
                            3                                            ENTERED: OBTS# 3704011708/BOOKING#                                              JIS
                                                                         11998/REP# 190177419
          11/7/2019                 JDAS                                 JUDGE ASSIGNED DIV-M3 JUDGE SMITH J LAYNE
                            4                                                                                                                            JIS
                                                                         JUDGE ID-93
          11/7/2019                 SAAS                                 STATE ATTORNEY ASSIGNED PROSECUTING
                            5                                                                                                                            JIS
                                                                         ATTORNEY ADDED: 5555553 - MISD. DIV. 3
          11/7/2019                 JDAS                                 JUDGE ASSIGNED DIV-M3 JUDGE SMITH J LAYNE
                            6                                                                                                                            JIS
                                                                         JUDGE ID-93
          11/7/2019                 ARNS                                 ARRAIGNMENT SET: (CANCELLED/REMOVED ON
                                                                         11/20/2019 08:41:34 AM BY AUSTINK)
                            7                                                                                                                            JIS
                                                                         ARRAIGNMENT(ARN) SET: 11/27/2019 10:30AM
                                                                         /ROOM# 2A
          11/7/2019                 JDAS                                 JUDGE ASSIGNED DIV-M3 JUDGE SMITH J LAYNE
                            8                                                                                                                            JIS
                                                                         JUDGE ID-93
          11/7/2019                 BOND                                 BONDED OUT BOND /DATE: 11/07/2019 01:26:02
                            9                                                                                                                            JIS
                                                                         AM
          11/7/2019                 NODE                                 NOTICE TO DEFENDANT ON 07-NOV-2019 BY
                           10                                                                                                                            JIS
                                                                         WHALEYD
          11/7/2019                 ARFI                      ‹‹-Req   $ ARREST AFFIDAVIT / NOTICE TO APPEAR /
                           11                                                                                                                            JIS
                                                                         INCIDENT REPORT
          11/7/2019        12       CANJ                      ‹‹-Req $ COURT APPEARANCE NOTICE BY JAIL                                                   JIS
          11/7/2019        13       NOTS                                NOTICE TO APPEAR SENT FOR: BONDSMAN                                              JIS
          11/7/2019        14       CORE                      ‹‹-Req $ CONDITIONS OF RELEASE                                                             JIS
          11/12/2019        1       CABN                      ‹‹-Req $ CASH BOND                                                                         BM
          11/12/2019       15       CABN       ‹‹-Req $                 CASH BOND FILED 170026                                                           JIS
          11/20/2019                PATT                                 PRIVATE ATTY ASSIGNED Private Attorney Added:
                           16                                                                                                                            JIS
                                                                         148199 - WAY ETHAN
          11/20/2019                WABJ                      ‹‹-Req   $ WAIVER OF APPEARANCE BEFORE A JUDGE WAIVER
                           17                                                                                                                            JIS
                                                                         OF APPEARANCE BEFORE A JUDGE
          11/20/2019       18       NAPR                      ‹‹-Req $ NOTICE OF APPEARANCE NOTICE OF APPEARANCE                                         JIS
          11/20/2019                CMCS                      ‹‹-Req $ CASE MANAGEMENT CONFERENCE SET E-FILED:
                           19                                            CASE MANAGEMENT CONFERENCE SET: 02/05/2020                                      JIS
                                                                         09:00AM /ROOM# 2A
          1/17/2020                 CCHG                                 COURT CHARGE LITERAL ENTERED VIOLATION OF
                           20                                                                                                                            JIS
                                                                         STALKING INJUNCTION
          1/17/2020                 INFO                      ‹‹-Req   $ INFORMATION FILED VIOLATION OF STALKING
                           21                                                                                                                            JIS
                                                                         INJUNCTION
          1/22/2020                 ANDD                      ‹‹-Req   $ ANSWER TO DEMAND FOR DISCOVERY ANSWER TO
                           22                                                                                                                            JIS
                                                                         DEMAND FOR DISCOVERY
          2/5/2020                  PTST                      ‹‹-Req   $ PRETRIAL HEARING SET: E-FILED: 03/11/2020
                           23                                                                                                                            JIS
                                                                         08:30 AM ROOM - 2A
          2/5/2020         24       CTCM                      ‹‹-Req $ COURT MINUTES                                                                     JIS
          2/25/2020                 ANDD                      ‹‹-Req $ ANSWER TO DEMAND FOR DISCOVERY AMENDED
                           25                                                                                                                            JIS
                                                                        ANSWER TO DEMAND FOR DISCOVERY
          2/25/2020        26       MRVB                      ‹‹-Req $ MOTION TO REVOKE BOND                                                             JIS
          2/25/2020        27       BAMT                                BOND AMOUNT SET: BOND AMT: 0                                                     JIS
          2/25/2020        28       NOBS                                NO BOND ALLOWED NO BOND ALLOWED                                                  JIS
          2/25/2020        29       RVBD                                REVOKE BOND                                                                      JIS
          2/25/2020        30       ODER                      ‹‹-Req $ ORDER ORDER TO REVOKE BOND                                                        JIS
          2/25/2020        31                                 ‹‹-Req $ CAPIAS TO SHERIFF 25-FEB-20                                                       JIS
                                    CASH 400
          3/13/2020        32       CETR                                CERTIFIED TO FELONY 2020CF824A1                                                  JIS
          3/13/2020                 CSCH                                STATUS UPDATE CHARGE STATUS CHANGED FROM
                           33                                                                                                                            JIS
                                                                        C TO O
          3/16/2020        34       NOLP                      ‹‹-Req $ NOLLE PROSSED NOLLE PROSSED                                                       JIS

                                                                                                                                               Top of Page


          Event                                 Date                 Start            Location            Judge            Result         Source
                                                3/11/2020            8:30 AM                              SMITH                                    JIS




2 of 3                                                                                                                                             10/24/2020, 6:18 PM
2nd Judicial Circuit: Web Interface v1.0.1                          https://judicial.clerk.leon.fl.us/process.asp?report=full_view&caseid=29...
                            Case 2:20-cv-01480-MJP Document 22-1 Filed 10/26/20 Page 6 of 6

          CASE MANAGEMENT                    2/5/2020   9:00 AM                      SMITH                                JIS


                                                                                                                       Top of Page


          Docket Application                                 Owed         Paid          Dismissed                      Due

                                                                                                                       Top of Page


          Restitution
          LastOrBusinessName Firstname RestitutionID RestitutionType RestitutionAmount AmountPaid AmountOutstanding

                                                                                                                       Top of Page




3 of 3                                                                                                                   10/24/2020, 6:18 PM
